DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/17/2020.
           Claims 1-5, 7-13, and 16-20 are currently pending.
           Claims 1, 7, 11, and 19 have been amended.
           Claims 6 and 14-15 have been cancelled.
           Claims 1, 11, and 19 are independent claims.

Reasons for Allowance
2.       Claims 1-5, 7-13, and 16-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a laser source which is structured to emit a laser signal toward the movable stage, at a same area as the e-beam, such that the laser signal provides energy in the chamber to enhance an amount of electrons collected as the e-beam scans across a surface of the target structure; and
a detector within the chamber, the detector being configured to detect passive voltage
contrast in the target structure as reflections of the e-beam as enhanced by the laser signal” in combination with all other elements as claimed in claim 1. 

Regarding claim 11, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a laser source which is structured to provide additional energy in the SEM chamber to enhance an amount of electrons collected while the electron beam apparatus scans across a surface of a target to thereby increase contrast between a defect site and its surroundings; 
a manipulator which is structured to manipulate the laser source; and a detector within the SEM chamber, which is configured to detect passive voltage contrast in the target as reflections from the electron beam apparatus and the laser source” in combination with all other elements as claimed in claim 11.

          Regarding claim 19, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “….a laser source located externally from the SEM chamber and which includes a fiber within the SEM chamber, the fiber focuses energy onto the target within the SEM chamber at a same location as the e-beam; a manipulator which is structured to manipulate the fiber to focus the energy on a surface of the target in a same position as the e-beam; and a detector within the SEM chamber which detects a passive voltage contrast of the target as the energy and e-beam focus on the surface of the target” in combination with all other elements as claimed in claim 19.


  As to claim(s) 2-5 and 7-10, the claims are allowed as they further limit allowed claim 1.
   As to claim(s) 12-13 and 16-18, the claims are allowed as they further limit allowed claim 11.
    As to claim(s) 20, the claim is allowed as it further limit allowed claim 19.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Nozoe (U.S Pat. 6703850) discloses a circuit pattern inspection method comprising: a step of scanning a board surface with a circuit pattern formed with an electron beam; a step of detecting a signal secondarily generated from said board surface by said electron beam; a step of forming an electron beam image of said board surface from said detected signal; a step of storing said electron beam image; a step of forming and storing electron beam images of areas neighboring said board; a step of comparing said electron beam images of said areas neighboring said board; and a step of deciding a failure of said circuit pattern on said board from results of said step of comparing, wherein said method identifies an item indicating the state of said circuit pattern to be inspected on an operation screen, confirms the contrast of an electron beam image corresponding to it, obtains and stores electron beam irradiation conditions including an electron beam voltage, …(see specification for more details).              Lo (U.S Pat. 6344750) discloses defects in a patterned substrate are detected by inspection with a charged particle beam inspection tool which generates an image of a portion of the patterned substrate and compares the image with a reference in order to identify any defects in the patterned substrate. Parameters of the tool are optimized to improve image uniformity and contrast, particularly voltage contrast. Prior to imaging an area of the substrate, the tool charges an area surrounding the image area to eliminate or reduce the effects caused by asymmetrical charging in the surrounding area. The tool alternates between charging the surrounding area and imaging the image area to produce a plurality of images of the image area, which are then averaged. The result is a highly uniform image with improved contrast for accurate defect detection (see specification for more details).
Flesner et al. (U.S Pat. 5150043) discloses an apparatus and method for non-contact sensing electrical potentials of selected regions on the surface of a sample are provided. A typical sample is an integrated circuit, electronic device, or semiconductor material. The sample is positioned within a vacuum chamber and irradiated with an ultraviolet light beam so that the material emits electrons by the photoelectric effect. The electrons have kinetic energies which are variable according to the electrical potential of the surface of the material. Emitted electrons having kinetic energies within a predetermined range are selected by an electron energy analyzer. An electron detector receives the selected electrons and produces electrical signals corresponding to the energies of said selected electrons. In another embodiment of the invention, a modulated light beam other than the ultraviolet light probe beam irradiates the material in order to produce time varying modulation of the photoelectron energy spectrum (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
3/2/2021